UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-51033 MONDIAL VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4481914 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona 85253 (Address of Principal Executive Offices) (480) 948-6581 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: lLarge Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ No T State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 7, 2013, the registrant had 80,084,814 shares of its $0.001 par value common stock issued and outstanding. There areno shares of preferred stock issued and outstanding, $0.001 par value for each of the Series of Preferred. MONDIAL VENTURES, INC. (A Development Stage Company) 10-Q June 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS F - 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS F - 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS F - 3 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 1 ITEM 3 QUANTITATIVE AND QUALITATIVE ANALYSIS OF MARKET RISKS 3 ITEM 4(T) CONTROLS AND PROCEDURES 3 PART II OTHER INFORMATION 4 ITEM 1 LEGAL PROCEEDINGS 4 ITEM 1A RISK FACTORS. 4 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 4 ITEM 4 (REMOVED AND RESERVED) 4 ITEM 5 OTHER INFORMATION 4 ITEM 6 EXHIBITS 5 MONDIAL VENTURES, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2013 ANDDECEMBER31, 2012 June 30, December 31, (unaudited) Assets Current assets: Cash $ $ Total current assets Other Assets Fixed assets - net Oil and naturalgas properties – proved reserves - net Deferred financing costs - Total other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable and accrued liabilities $ $ Notes and loans payable Notes and loan payable – in default - Convertible loans payable net of discount of $255,505 and $26,074 respectively Advances and loans payable – related parties Derivative liabilities - Total current liabilities Long Term liabilities: Asset retirement obligation Total long term liabilities Total liabilities Stockholders' equity (deficit) Preferred stock no par value, 10,000,000 shares authorized, no shares issued and outstanding atJune 30, 2013 and December 31, 2012 - - Common stock, $0.001 par value; 250,000,000 shares authorized, 66,554,539 and 59,000,000 shares issued and outstanding at June30, 2013 and December 31, 2012, respectively Stock Payable - - Additional paid–in capital Deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2012 For the six months ended For the three months ended June 30, June 30, Revenues: Gross revenues from oil and gas sales $ $ - $ $ - Well operation costs - - Gross margin - - General and administrative expenses: General administration Total general and administrative expenses Net loss from operations Other revenues and expenses: Interest expense Gain (loss) on settlement of debt - - Gain (loss) on derivatives - - Net loss before provision for income taxes Provision for income taxes - Net loss $ $ ( 67,104) $ $ Basic and diluted loss per common share Weighted average of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. F - 2 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2013 ANDJUNE 30, 2012 For the six For the six months ended months ended June 30, June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to netloss items no requiring the use of cash Depletion - Depreciation - Accretion of asset retirement obligation - Loss on debt conversion and settlement - Amortization of deferred financing cost - Amortization of debt discount - Loss on change in derivative - Common stock issued services - Changes in other operating assets and liabilities Accounts payable and accrued liabilities Accounts payable and accrued liabilities – related parties ) Net cash used by operating activities ) ) Financing activities Deferred financing cost - Borrowings on debt - Borrowings on convertible debt - Payment on debt ) - Net cash provided by financing activities - Net change in cash ) ) Cash at beginning of period Cash at end of period $ $ 53 Supplemental disclosures of cash flow information Adjustment to derivative liabilities due to debt conversion $ $ - Debt discount due to beneficial conversion feature $ $ - Debt discount due to embedded derivative feature $ $ - Shares issued for debt conversion and settlement $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDER EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2013 Additional Total Common Stock Paid-in Stock Stockholders’ Shares Par Value Capital Payable Deficit Equity Balance at December 31, 2012 $ $ $
